Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method of detecting and analyzing an anomaly in a performance of an application in a connection between client and server computers. The method includes a first computer determining a time of a request from the client computer executing the application and an internet protocol address of the client computer. The request is sent by the client computer to the server computer via a Communication network. The method further includes based on the time of the request from the client computer and the internet protocol address of the client computer, the first computer selecting one or more log entries from a plurality of log entries so that the selected one or more log entries are relevant to the request. The method further includes the first computer determining a status code of a response from the server computer, a round trip latency time of the response and an indication of whether the connection timed out. Cherbakov et al., U.S. Patent # 10.275 301) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method that comprises a computing device that identifies a subset of client devices from the plurality of client devices with at least one characteristic in common based on a received data, the computing device determines a ratio of the identified subset of client devices, the ratio being a comparison of client devices of the subset with a value above a first threshold to a total number of client devices of the subset, the value being indicative of a characteristic of performance for that client device and the computing device identify a cause of an anomaly in the performance of the application based on the ratio exceeding a second threshold being different than the first threshold. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of virtual networks and desktop environments.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 8,499,063 to Satish relates to installation events associated with a software application are received from a plurality of clients. A rate at which the software application was uninstalled on the plurality of clients is determined based on the installation events. A reputation score is generated based on the rate at which the software application was uninstalled on the plurality of clients.
U.S. Patent application Pub. # 2018/0217891 to Kakaraparthi relates to a method and system of resolving fault in a virtual desktop environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should he directed to NADEEM IQBAL whose telephone number is (571)272- 3659. The examiner can normally be reached on TW M-F 7:30 AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AER) at http://www uspto.gov/interview practice,
if attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 371-273-8300,
Information regarding the status of an application may he obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from cither Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Por more information about the PAIR system, see https://ppair-my-uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center GBC) at 866-217- 9107 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9100 (IN USA OR CANADA) or 571-272- 1000,
/NADEEM IQBAL/
Primary Examiner, Art Unit 2114